DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-16 and 23-28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van Hillo (US Patent Application Publication 2019/0142021).  Van Hillo teaches a method and apparatus for mechanically removing skin from animal parts that have a bone part extending therein.  More specifically, regarding claims 1-6, 8, 10, 14 and 16,  the method and device include moving the animal parts or poultry let 2 along a path of travel from a conveyor 14, engaging  each animal part with a series of skinning rolls 5, entrapping or nip 8 a portion of skin of the animal part 2 between the skinning rolls 5, and as the animal parts 2 continue movement along their part of travel, pulling the skin 6 downwardly and at a rate and at an angle sufficient to pull the skin 6 in a substantially straight downward motion and away from the meat.  See Figure 3.  Each animal part 2 with a first guide wheel 7 biasing the animal part 2 towards the series of skinning rolls 5.  Regarding claim 5, the apparatus of Van Hillo can remove the skin from a leg bone.  As for claim 8, as seen in the drawings the skinning rolls 5 extend at an angle downwardly with respect to the path of travel of the animal parts 2.  In regard to claims 9 and 25, the conveyor 14 is an overhead conveyor include shackles (unnumbered) from the overhead conveyor 14 and on which the animal parts 2 are received.  See Figure 3.  As for claims 10-13, see [0025] of the description, the apparatus can process poultry legs or thighs. Regarding claim 15, the apparatus includes extending grooves or teeth 9. As for claims 23, 24 and 28, the skinning rolls rotate in opposite directions and at a rate that substantially matches a rate of movement of the animal parts and at least one cutting station is provided along the path of travel

Allowable Subject Matter
Claims 7 and 17-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T. PRICE JR whose telephone number is (571)272-6892. The examiner can normally be reached Monday-Friday 7AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD T PRICE JR/Primary Examiner, Art Unit 3643